

116 S620 IS: Safety Over Arbitration Act of 2019
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 620IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Whitehouse (for himself, Mr. Leahy, Mrs. Murray, Mr. Durbin, Mr. Merkley, Ms. Hirono, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 9, United States Code, with respect to arbitration.
	
 1.Short titleThis Act may be cited as the Safety Over Arbitration Act of 2019.
		2.Arbitration of disputes involving hazards to public health and safety
 (a)In generalTitle 9, United States Code, is amended by adding at the end the following:  4Arbitration of disputes involving hazards to public health and safetySec. 401. Definition.402. Election of arbitration. 401.DefinitionIn this chapter, the term hazard to public health or safety means an activity, substance, or condition that has a potential to cause harm to the health or safety of the public.
						402.Election of arbitration
 (a)Consent requiredNotwithstanding any other provision of law, whenever a contract between an individual and another party requires the use of arbitration to resolve a claim or controversy alleging facts relevant to a hazard to public health or safety, arbitration may be used to resolve the claim or controversy only if, after the claim or controversy arises, all parties to the claim or controversy consent in writing to use arbitration.
 (b)Explanation requiredNotwithstanding any other provision of law, whenever arbitration is elected to resolve a claim or controversy pursuant to subsection (a), the arbitrator shall provide the parties to the contract with a written explanation of the factual and legal basis for any award or other outcome, which shall not be made under seal by the arbitrator or a court.
 (c)ApplicationThis section shall apply to any contract entered into after the date of enactment of this chapter..
 (b)Technical and conforming amendmentThe table of chapters for title 9, United States Code, is amended by adding at the end the following:
				4.Arbitration of disputes involving hazards to public health and safety401.